DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 7-8, and 11-15, drawn to an apparatus for providing negative-pressure therapy with oxygen to a tissue site.

Group II, claim(s) 16-20, drawn to an apparatus for providing negative-pressure therapy with oxygen to a tissue site.

Group III, claim(s) 21-27, drawn to a method for providing therapy to a tissue site.

	Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical features of a tissue interface and a cover, these technical features are not special technical features because they do not make contributions in view of Schaefer (US 2011/0034861 A1), further in view of Hartwell (US 2017/0007462 A1).

a tissue interface (wound dressing 18; illustrated in Fig. 1; paragraph [0050]) configured to transport fluid to the tissue site (fluid pathway illustrated by arrows in Fig. 1 enters and leaves the wound); and 
a cover configured to provide a fluid seal around the tissue interface (paragraph [0012] describes using a drape during negative pressure wound therapy (NPWT)), 
the cover comprising a polyethylene substrate, glyptal, or a pentaphthalic substrate, wherein the oxygen is hyperbaric (paragraph [0029] describes one embodiment of the wound ventilation system of Schaefer as able to provide a hyperoxic wound environment without the need for elevated pressures. Paragraph [0057]-[0065] describes another embodiment wherein the negative pressure source is shut-off or can be regulated to be very low allowing the pressure of the system to reach hyperbaric oxygen levels should the system operate below sea level or is present in an environment slightly greater than 1 atmosphere (Please see paragraph [0033] of the present specification defining the term “hyperbaric”).  Schaefer is silent regarding the claim limitation that the cover comprises a polyethylene substrate.
Hartwell teaches wound treatment apparatuses including dressings for use with NPWT.   These dressing may include a drape 107 (or cover) comprising a polyethylene substrate specifically if choosing a material to make the drape 107 at least partially liquid permeable, such that at least a partial negative pressure may be maintained at the wound site (paragraph [0070]). 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose a cover comprising a polyethylene substrate for NPWT so that the cover is partially liquid . 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY J FEULNER/Examiner, Art Unit 3781               

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781